Citation Nr: 1112368	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-36 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO in St. Louis, Missouri, inter alia, denied service connection for a bilateral foot disability, a bilateral knee disability, and for low back pain.  In May 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.

In September 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.   During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims. To date, no additional evidence has been received.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.
 




REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran contends that he is entitled to service connection for a bilateral foot disability, as he believes that the disability is the result of his active duty service.  In particular, he contends that while he had bilateral flat feet upon entry into service, his duties in service, including marching and carrying heavy objects, put stress on his feet and causing his current bilateral foot problems.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a). The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

With respect to the Veteran's bilateral foot disability, the Boards notes that service treatment records reflect that he was diagnosed with mild bilateral pes planus on a June 1975 entrance examination.  Further service treatment records reflect numerous foot-related complaints.  Calluses were noted in June 1976 and May 1977, while plantar warts were noted in July 1978.  The Veteran was also diagnosed with bunionette of the right and left feet in September 1977 and underwent a bunionectomy.  In October 1982, it was noted that the Veteran had left and right foot pain that radiated into the ankles.  Achilles tendonitis was diagnosis.  Mild pes planus, asymptomatic, was noted in January 1993.  

Following service, records from Lakeside Medical Group note tinea pedis and onychomycosis of the right great toe in November 2001.  May 2008 and October 2009 statements from the Veteran's private treating physician indicate that Veteran told him that he experienced a bilateral foot disability since service.  He noted that it is more likely than not that the Veteran's current condition is related to military service.  The physician did not specify whether the Veteran had a current bilateral foot diagnosis or indicate what was meant by "current condition."

During the Veteran's September 2010 Board hearing, he indicated that he had sought treatment for his bilateral foot disability immediately following his discharge from service, though he was not aware of another diagnosis for his foot disability other than flat feet.

While the record reflects a clear diagnosis of pes planus upon entrance into service and treatment of various foot complaints during service, as well as the Veteran's statements indicating continuous foot problems since service, the record does not include clear evidence as to whether the Veteran currently has a bilateral foot disability that was incurred or aggravated during or as a result of service.  Hence, medical examination and opinion is needed to resolve the claim for service connection, on the merits.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.

With respect to the Veteran's claimed bilateral knee disability and low back disability, the Veteran likewise asserts that these disabilities stem from his strenuous duties and activities in service.  Service treatment records reflect that in December 1993, the Veteran complained of chronic knee pain for the prior three months.  An assessment of chronic knee pain was noted.  Painful knees were again noted on a January 1995 report of medical history.  While the Veteran's service treatment records do not note a complaint of or treatment for a low back disability, he had a number of cervical spine complaints.  

Following service, records from the Lakeside Medical Group include a September 2004 radiology finding of mild degenerative changes of the lumbar spine, but no fracture or listhesis.  May 2008 and October 2009 statements from the Veteran's treating private physician note that the Veteran has severe low back pain and bilateral knee pain.  He again noted that the Veteran reported that he had experienced these disabilities since he was in service.  He also pointed out that the Veteran's job in the military required him to carry heavy equipment, which made back pain worse with time.  As noted above, the physician opined that the Veteran's current condition was more likely than not related to service, though he did not specify any current knee or low back diagnoses.

Given the in-service and post-service complaints of bilateral knee and low back pain, the post-service diagnosis of degenerative disc disease and a possible bilateral knee disability, the private physician's opinion suggesting a possible relationship between current bilateral knee and low back disabilities and service, and the Veteran's assertions as to a relationship between the disabilities and service, the Board finds that further examination and medical opinion is needed to resolve the claims for service connection for bilateral knee and low back disabilities.  See 38 U.S.C.A. § 5103A(d)(2);  38 C.F.R. § 3.159(c)(4) (2009); McLendon, 20 Vet. App. at 81.

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for a scheduled examination in connection with the bilateral foot, bilateral knee, and low back disabilities, without good cause, may well result in denial of the claims for service connection (as the original claim for service connection will be considered on the basis of the evidence of record). See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a bilateral foot disability, a bilateral knee disability, and a low back disability. The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.
	
The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.    § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Bilateral Foot Disability - The examiner is requested to clearly identify all current foot disability(ies). Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability was incurred in or aggravated by service.  In rendering the requested opinion, the examiner should specifically address whether any current disability (a) pre-existed service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.

Bilateral Knee and Low Back Disabilities -The physician should clearly identify all current bilateral knee and low back disability/ies.  Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was incurred in or is otherwise related to his military service.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection for a bilateral foot disability, bilateral knee disability, and low back disability, in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


